ADAMS, Circuit Judge,
concurring.
Although I concur in the result reached by the majority, I write separately to emphasize my conviction that the facts of this case make the issue a closer one than the majority appears willing to concede. Thus, while I am persuaded that the Kiwanis Club of Ridgewood, and its parent organization, Kiwanis International, are “distinctly private” within the meaning of the New Jersey Law Against Discrimination, I reach this conclusion only after weighing several factors that, under the analysis of the New Jersey courts in N.O.W. v. Little League, make this issue a close as well as a complex question.
Among the factors that tend to undermine a claim that Kiwanis is distinctly private are: (1) the size of the club’s membership, which includes some 8,200 local chapters and 313,000 individual members, Kiwanis International, 627 F.Supp. at 1383; (2) the turnover brought about by the high rate of attrition among first-year Kiwanis members, which generally ranges from 60% to 70% annually, id.; (3) the fact that Kiwanis solicits members through large-scale “membership round-ups,” app. at 412; and (4) the fact that employers often pay the dues of employee members, app. at 146. Although some of these characteristics apply to the national Kiwanis organization, as contrasted with the local chapter, I do not believe that this is a significant point when the question at issue here is viewed in context. I am persuaded, therefore, that each of these aspects of the Kiwanis organization argues against the claim that Kiwanis uses strict selection criteria for screening members, and should be weighed against the countervailing factors discussed in the majority opinion.
Even acknowledging the existence of such nonprivate components of Kiwanis, however, I am persuaded that the New Jersey Law Against Discrimination does not control here, and that Kiwanis International may require the local club at Ridge-wood to comply with the discriminatory Kiwanis constitution and bylaws. As the majority correctly points out, Kiwanis does maintain some selectivity in determining whom to admit as members, and it is this selectivity that distinguishes Kiwanis from the Little League. All Kiwanis members must belong to a trade or profession, subscribe to the charitable goals of the club, and be sponsored by a club member.
Unlike the athletic organization involved in Little League, the public at large is not *479invited to join Kiwanis. Meetings of Kiwanis clubs generally are held in restaurants, rather than in public parks or playgrounds in full view of passers-by as in Little League. Further, the requirement that any new member be sponsored by an existing member reinforces the selectivity of Kiwanis membership. The Little League decision, which stressed the facts that the Little League organization imposed no other selection criterion than that of sex and that its activities were conducted in full view of the general public, supports the conclusion that the degree of selectivity present here is sufficient to remove a club from the purview of the Law Against Discrimination.
Consequently, I join the result reached by the majority, but believe that the focus of the majority unfortunately avoids consideration of factors that should be weighed in the analysis of whether Kiwanis clubs fall within the ambit of the public accommodation law. Given that the statute itself does not define the term “distinctly private,” the New Jersey legislature is, of course, free to amend the statute in order to reach groups such as Kiwanis and similar organizations.